Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                                Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter:  

      Claim 1 and depend claims 2-9 and 11-20 are allowed for  the reason the prior art does not teach in claimed combination, “.. judgement processing for judging whether degradation of visibility of the region of interest included in the observation image is predicted… emphasis processing for emphasizing a positon of the region of interest in response to  a judgment result..”

     Claim 10 is allowed for  the reason the prior art does not teach in  claimed combination, “…method… performing judgment processing for judging wither degradation of visibility of the region of interest included in the observation image is predicted.. performing emphasis processing for emphasizing a position of the region of interest in response to a judgement result…”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEROME GRANT II whose telephone number is (571)272-7463. The examiner can normally be reached M-F 9:00 a.m. - 5:00 p.m..

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEROME GRANT II/Primary Examiner, Art Unit 2664